Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 5/24/2022.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11373207. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the instant application in that the claims do not recite using historical, non-redundant features.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have excluded using historical and non-redundant features in order to broaden the scope of the invention without restricting to a particular feature.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. 2012/0143693 (hereinafter Chung) in view of Watson et al. 2014/0078183(hereinafter Watson) further in view of Kumar et al. 2004/0044565 (hereinafter Kumar).
	With respect to claims 1, 6-8, 13-15, 20 Chung et al. teaches: receiving audio data from a user interacting with an application via a computing device (see paragraph 0043 for the voice and gestures from the computing device, e.g., Microsoft Kinect.TM. 270, may be analyzed for speech patterns, body movement, and facial expression to determine whether the user is smiling, frowning, screaming, etc.);
	Extracting paralinguistic features from the audio data wherein the paralinguistic   features include information corresponding to an emotional state of the user, wherein the emotional estate of the user indicates a likelihood of receptiveness to a content message and determining via a predictive model, a label indicating a predicted outcome of presenting the content message based on the paralinguistic features (see Figure 2);
	With respect to determining an attribute of the user; selecting a type of the content message to present to the user based on mapping the score and the attribute of the user to a set of parameters specifying the content message. Watson teaches on paragraph 0070 “ the interface generator 235 allows users to select particular "views" of the information display 515 that are biased to show more of one type of content, or exclusively one type of content. For example, scores of particular types of content are weighted higher, based on a user preference, to increase the likelihood of the particular type of content that is displayed. For example, if a user selects a "Photos" view of the information display 515 the interface generator 235 may score content including photographs much higher than other types of content so that predominantly items with photographs are displayed in the information display 515”. It would have been obvious to a person of ordinary skill in the art at the time of  Applicant’s invention to have included selecting a type of message based on mapping the score and attribute to a set of parameters in order to better weight the content type based on the user’s preference.   
	With respect to scaling the selected type of content message to present to the user based on location parameter for presenting the content message on the application and a set of dimensions indicating the size of the scaling of the content message . Kumar teaches on Figure 2, 220 adjusting the marketing space based on content type, location and visibility on the site”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included scaling the selected type of content message to present to the user based on location parameter for presenting the content message on the application and a set of dimensions indicating the size of the scaling of the content message, because such a modification would provide  “optimal display at marketing locations in a marketing environment is performed on the basis of information relating to a user to whom the messages are to be displayed” (Kumar’s abstract).

	With respect to claims 2-4, 9-11, 16-18 Chung further teaches the set of parameters include a topic, a format and a time limit for the content message.  Official Notice is taken that it is old and well known to include certain parameters, such as topic, format and time limit in order to provide contents that are relevant to the subject matter at hand and that are formatted and presented at a certain time, in order to better present the information in a format, topics and at a time that works for the users.   

	With respect to claims 5, 12, 19 Chung teaches  receiving a set of audio recordings and a corresponding label for each audio recording that represents an actual outcome of presenting a content message ; extracting a set of non-redundant paralinguistic features from each audio recording; and identifying the set of non-redundant paralinguistic features from each audio recording that correlates to the corresponding label (see on paragraph 0043 for the voice and gestures from the computing device, e.g., Microsoft Kinect.TM. 270, may be analyzed for speech patterns, body movement, and facial expression to determine whether the user is smiling, frowning, screaming etc. and identifying the corresponding advertisement messages AD 234 235 236 346 347 that resulted in the users buying the products actual orderID 161 ORD 14-18 that resulted from presenting the messages)(Figure 2) .


References of record not applied in the current rejection:
	Kamar (2004/0044565) teaches on Figure 1 and Figure 2, 220 adjusting the marketing space based on content type, location and visibility on the site.
				 	TrademarkElectronicSearchSystem(TESS),VOICEVAULT,11/29/2018,UnitedStatesPatentandTrademarkOffice(Year:2018) teaches Services wireless microphone, digital audio recorder, transceivers in the nature of radio or telephone transceivers, or both, and global positioning system used primarily to save coordinates and provide a date and time stamp for the associated audio recording, for use in connection with law enforcement, surveillance and security operations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688